The opinion of the court was delivered
Pee Curiam.
Defendant was convicted of bookmaking in violation of N. J. 8. BA :112-3. He appealed to the Appellate Division. The sole issue involved is the refusal of the trial court to order the disclosure of the identity of an informer-witness. We certified the appeal before argument in the Appellate Division because two parts of the Appellate Division had reached contrary results upon the same issue in eases decided by us today. State v. Oliver, 50 N. J. 39 (1967), and State v. Bacsko, 50 N. J. 49 (1967).
The judgment of conviction is affirmed for the reasons given in Oliver.
For affirmance — Chief Justice Weintbaub and Justices Jacobs, Francis, Proctor and Hall — 5.
For reversal — None.